Exhibit 10.1













FIRST AMENDMENT TO THE




AGREEMENT




CONCERNING THE EXCHANGE OF SECURITIES




BY AND AMONG




TECHS LOANSTAR, INC.




AND




QUTURE, INC.




AND




THE SECURITY HOLDERS OF QUTURE, INC.





--------------------------------------------------------------------------------

INDEX

 

Page

ARTICLE I – Exchange of Securities

1

1.1

Issuance of Securities

1

1.2

No Dilution.

1

1.3

Closing

1

1.4

Exemption from Registration

2

1.5

TCLN Common Stock Outstanding

2

1.6

Closing Events

2

ARTICLE II – Representations and Warranties of QUTURE

2

2.1

Organization

2

2.2

Capital

2

2.3

Subsidiaries

2

2.4

Financial Statement

2

2.5

Absence of Changes

3

2.6

Absence of Undisclosed Liabilities

3

2.7

Title and Related Matters

3

2.8

Contracts

3

2.9

Intellectual Property Rights

3

2.10

Compliance with Laws

3

2.11

Litigation

3

2.12

Authority

4

2.13

Ability to Carry Out Obligations

4

2.14

Full Disclosure

4

2.15

Assets

4

2.16

Material Contracts

4

2.17

Indemnification

4

2.18

Criminal or Civil Acts

4

2.19

Restricted Securities

4

2.20

Governmental Authorizations

4

2.21

Continuity of Business Enterprises

4

2.22

Ownership of QUTURE Shares

4

2.23

Brokers

5

2.24

Subsidiaries and Predecessor Corporations

5

ARTICLE III – Representations and Warranties of TCLN

5

3.1

Organization

5

3.2

Capital

5

3.3

Subsidiaries

5

3.4

Directors and Officers

5

3.5

Financial Statements

6

3.6

Absence of Changes

6

3.7

Absence of Undisclosed Liabilities

6

3.8

Tax Returns

6

3.9

Investigation of Financial Condition

6

3.10

Intellectual Property Rights

6

3.11

Compliance with Laws

6

3.12

Litigation

6

3.13

Authority

6

3.14

Ability to Carry Out Obligations

6

3.15

Full Disclosure

6

3.16

Assets

6

3.17

Material Contracts

6

3.18

Indemnification

7

3.19

Quotation Board Trading Status

7

ARTICLE IV – Covenants Prior to the Closing Date

7

4.1

Investigative Rights

7

4.2

Delivery of Books and Records

7

4.3

Conduct of Business

7

4.4

Confidential Information

7

4.5

Notice of Non-Compliance

7





i




--------------------------------------------------------------------------------




4.6

Current  Report

7

4.7

Actions Prior to Closing by both Parties

7

ARTICLE V – Conditions Precedent to TCLN ’s Performance

8

5.1

Conditions

8

5.2

Accuracy of Representations

8

5.3

Performance

8

5.4

Absence of Litigation

8

5.5

No Matrial Adverse Change.

8

5.6

Officer’s Certificate

8

5.7

Other Items.

8

ARTICLE VI – Conditions Precedent to QUTURE’s Performance

8

6.1

Conditions

8

6.2

Accuracy of Representations

9

6.3

Performance

9

6.4

Absence of Litigation

9

6.5

No Material Adverse Change.

9

6.6

Officer’s Certificate

9

6.7

Payment of Liabilities

9

6.8

Directors and Officers of TCLN

9

6.9

Officers of Quture

9

6.10

Other Items.

10

ARTICLE VII – Covenants Subsequent to the Closing Date

10

7.1

Registration and Listing

10

ARTICLE VIII – Miscellaneous

10

8.1

Captions and Headings

10

8.2

No Oral Change

10

8.3

Non-Waiver

10

8.4

Time of Essence

10

8.5

Entire Agreement

10

8.6

Governing Law

10

8.7

Counterparts

10

8.8

Notices

10

8.9

Binding Effect

11

8.10

Attorney's Fees

11

8.11

Amendment or Waiver

11

8.12

Confidentiality

11

8. 13

Expenses

11

8.14

Mutual Cooperation

11

8.15

Announcements

11

8.16

Expenses

11

8.17

Survival of Representations and Warranties

11

8.18

Exhibits

11

8.19

Termination, Amendment and Waiver

11




EXHIBITS




Allocation of Securities

Exhibit 1.1

Consent of QUTURE

Exhibit 2.5

Material Contracts of QUTURE

Exhibit 2.16

Financial Statements of TCLN

Exhibit 3.5




SCHEDULE




QUTURE Intellectual Property

Schedule 2.9

TCLN Additional Shares of Capital Stock Exception

Schedule 3.2

TCLN

Schedule 3.3

TCLN Taxes, Assessments, and Penalties Exception .

Schedule 3.8

TCLN Intellectual Property Exception

Schedule 3.10








ii




--------------------------------------------------------------------------------

THIS FIRST AMENDMENT TO THE AREEMENT (“Agreement”) is made this 9th day of
August, 2011, by and among Techs Loanstar, Inc., a Nevada corporation (“TCLN ”),
 Quture, Inc., a Nevada corporation (“QUTURE”), and the security holders of
QUTURE (the “QUTURE Security Holders”) who are listed on Exhibit 1.1 hereto.




WHEREAS, TCLN is a publicly-owned Nevada corporation with 900,000,000 shares of
authorized common stock, par value $0.001 per share (the “TCLN Common Stock”)
and, as of July 22, 2011, with 342,095,843 issued and outstanding shares and is
quoted on the Over the Counter Quotation Board (the “OTCQB”) and on the
Pinksheets under the symbol “TCLN”;

WHEREAS, QUTURE is a private Nevada corporation, the shares of which (the
“QUTURE Shares”), are owned as of the date hereof by all the QUTURE Security
Holders on the signature page hereto;




WHEREAS, TCLN desires to acquire all of the QUTURE Shares from the QUTURE
Security Holders in exchange for an aggregate of 1,938,543,110 newly issued
shares of TCLN Common Stock (the “Exchange Shares”);




WHEREAS, immediately upon consummation of the Closing (as hereinafter defined),
the Exchange Shares will be issued to the QUTURE Security Holders on a pro rata
basis, in proportion to the ratio that the number QUTURE Shares held by such
QUTURE Security Holders bears to the pro rata portion of QUTURE Shares held by
all the QUTURE Security Holders as of the date of the Closing as set forth
Exhibit 1.1 hereto;




WHEREAS, contemporaneously with the Closing, TCLN shall have obtained
shareholder approval to amend its Articles of Incorporation to (a) change its
name to “Quture International, Inc.” (the “Name Change”) and (b) increase its
authorized capital stock to 2,510,000,000 shares consisting of (a) 2,500,000,000
shares of common stock and (b) 10,000,000 shares of preferred stock (the
“Authorized Increase”) and (c) create an authorized class and grant to the
Corporation's Board of Directors the authority, without further action by the
stockholders of the Corporation to provide for the issuance of the shares of
Preferred Stock in series, to establish from time to time the number of shares
to be included in each such series, and to fix the designation, powers,
preferences and rights of the shares of each such series and the qualifications,
limitations or restrictions thereof (the “Blank Check Preferred Stock” and
together with the Name Change and Authorized Increase, the “Amendment”);




WHEREAS, following the Closing, QUTURE will become a wholly-owned subsidiary of
TCLN, and the Exchange Shares will represent approximately eight five percent
(85 %) of the total outstanding shares of TCLN Common Stock on a fully-diluted
basis following the Split (as that term is defined herein); and




WHEREAS, the Parties intend that the transaction contemplated herein (the
“Transaction”) qualify as a reorganization and tax-free exchange under Section
368(a) of the Internal Revenue Code of 1986, as amended.




NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:

ARTICLE I




Exchange of Securities

 

1.1

Issuance of Securities




(a)

At Closing (as hereinafter defined), subject to the terms and conditions of this
Agreement, all of the QUTURE Shares issued and outstanding immediately prior to
the Closing Date shall be exchanged for Four Hundred Million (400,000,000)
shares of TCLN Common Stock.  At Closing, the Exchange Shares will be issued
directly to the QUTURE Security Holders pursuant to the schedule set forth in
Exhibit 1.1.  From and after the Closing Date, the QUTURE Security Holders shall
no longer own any QUTURE Shares and the former QUTURE Shares shall represent the
pro rata portion of the Exchange Shares issuable in exchange therefor pursuant
to this Agreement.  Any fractional shares that would result from such exchange
will be rounded up to the next highest whole number.




(b)

As soon as practicable following the Closing and the Amendment, QUTURE shall
have the right to receive an additional 1,538,543,110 shares of TCLN Common
Stock.




1.2

No Dilution.  Except as set forth herein, TCLN shall neither effect, nor fix any
record date with respect to, any stock split, stock dividend, reverse stock
split, recapitalization, or similar change in the TCLN Common Stock between the
date of this Agreement and the Closing Date.




1.3

Closing. The closing (“Closing”) of the transactions contemplated by this
Agreement shall occur immediately following the execution of this Agreement
providing the closing conditions set forth in this Agreement have been satisfied
or waived (the “Closing Date”).





1




--------------------------------------------------------------------------------




1.4

Exemption from Registration. The parties hereto intend that all of the Exchange
Shares to be issued to the QUTURE Security Holders shall be exempt from the
registration requirements of the Securities Act of 1933, as amended (the “Act”),
pursuant to Section 4(2) and/or Regulation D of the Act and rules and
regulations promulgated thereunder.  In furtherance thereof, each of the QUTURE
Security Holders will execute and deliver to TCLN on the Closing Date their
consent to this Agreement set forth in Exhibit 1.2 hereto.  




1.5

TCLN Common Stock Outstanding. TCLN has 342,095,843 shares currently
outstanding.  Following the closing of the Agreement and the Split, the Quture
Security Holders will hold 85% of the total of the TCLN shares outstanding.




1.6

Closing Events.  At the Closing, each of the respective parties hereto shall
execute, acknowledge, and deliver (or shall cause to be executed, acknowledged,
and delivered) any and all stock certificates, officers’ certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings, or other
instruments required by this Agreement to be so delivered at or prior to the
Closing as provided in Sections 5.6, 5.7, 6.6, 6.8, and 6.9,  together with such
other items as may be reasonably requested by the parties hereto and their
respective legal counsel in order to effectuate or evidence the transactions
contemplated hereby.  If agreed to by the parties, the Closing may take place
through the exchange of documents (other than the exchange of stock
certificates) by fax, email and/or express courier.  At the Closing, the
Exchange Shares shall be issued in the names and denominations provided by
QUTURE.




ARTICLE II




Representations and Warranties of QUTURE




QUTURE hereby represents and warrants to TCLN that:




2.1

Organization. QUTURE is a corporation duly organized, validly existing and in
good standing under the laws of Nevada, is duly authorized, qualified,
franchised, and licensed under all applicable laws, regulations, ordinances, and
orders of public authorities to own its properties and to carry on its business
as now owned and operated by it, and is duly qualified to do business and is in
good standing in each of the states where its business requires qualification.




2.2

Capital. The authorized capital stock of QUTURE consists of 75,000,000 shares of
common stock, par value $0.001 per share.  There are no authorized shares of
preferred stock.  All of the outstanding common stock of QUTURE is duly and
validly issued, fully paid and non-assessable and were not issued in violation
of the pre-emptive or other rights of any person.  There are no outstanding
subscriptions, options, rights, warrants, debentures, instruments, convertible
securities (except as provided in Section 1.3, above) or other agreements or
commitments obligating QUTURE to issue any additional shares of its capital
stock of any class, other than those itemized on Schedule 2.2.  




2.3

Subsidiaries. QUTURE does not have any subsidiaries or own any interest in any
other enterprise.




2.4

Financial Statements. Exhibit 2.4 hereto consists of the unaudited financial
statements of QUTURE for the period ended June 30, 2011, and the audited
financial statements of QUTURE for the years ended December 31, 2010 and 2009
(together, the “QUTURE Financial Statements”). The QUTURE Financial Statements
have been prepared in accordance with generally accepted accounting principles
and practices consistently followed by QUTURE throughout the periods indicated,
and fairly present the financial position of QUTURE as of the dates of the
balance sheets included in the QUTURE Financial Statements and the results of
operations for the periods indicated.  The audit should be conducted by a member
firm of and in accordance with the standards of the Public Company Accounting
Oversight Board in the United States of America. There are no material omissions
or non-disclosures in the QUTURE Financial Statements.  Except as set forth
herein or in the QUTURE Schedules:




(a)

Except for the items on Exhibit 2.4, QUTURE has filed all federal, state and
local tax returns required by law and has paid all taxes, assessments and
penalties due and payable. The provisions for taxes, if any, reflected in
Exhibit 2.4 are adequate for the periods indicated.  There are no present
disputes as to taxes of any nature payable by QUTURE.




(b)

QUTURE has no liabilities with respect to the payment of federal, county, local,
or other taxes (including any deficiencies, interest, or penalties), except for
taxes accrued but not yet due and payable, for which QUTURE may be liable in its
own right or as a transferee of the assets of, or as a successor to, any other
corporation or entity.





2




--------------------------------------------------------------------------------




(c)

No deficiency for any taxes has been proposed, asserted or assessed against
QUTURE.  There has been no tax audit, nor has there been any notice to QUTURE by
any taxing authority regarding any such tax audit, or, to the knowledge of
QUTURE, is any such tax audit threatened with regard to any taxes or QUTURE tax
returns.  QUTURE does not expect the assessment of any additional taxes of
QUTURE for any period prior to the date hereof and has no knowledge of any
unresolved questions concerning the liability for taxes of QUTURE.




(d)

The books and records, financial and otherwise, of QUTURE are in all material
respects complete and correct and have been maintained in accordance with good
business and accounting practices.




2.5

Absence of Changes.




(a)

Since June 30, 2011, there has not been any material change in the financial
condition or operations of QUTURE, except as contemplated by this Agreement and
the notes issued or to be issued per Section 1.3 herein.  As used throughout
this Agreement, “material” means:  Any change or effect (or development that,
insofar as can be reasonably foreseen, is likely to result in any change or
effect) that causes substantial increase or diminution in the business,
properties, assets, condition (financial or otherwise) or results of operations
of a party.  Taken as a whole, material change shall not include changes in
national or international economic conditions or industry conditions generally;
changes or possible changes in statutes and regulations applicable to a party;
or the loss of employees, customers or suppliers by a party as a direct or
indirect consequence of any announcement relating to this Transaction.




(b)

QUTURE has not (i) borrowed or agreed to borrow any funds or incurred, or become
subject to, any material obligation or liability (absolute or contingent) not
otherwise in the ordinary course of business, ; (ii) paid any material
obligation or liability not otherwise in the ordinary course of business
(absolute or contingent) other than current liabilities reflected in or shown on
the most recent QUTURE consolidated balance sheet, and current liabilities
incurred since that date in the ordinary course of business; (iii) sold or
transferred, or agreed to sell or transfer, any of its assets, properties, or
rights not otherwise in the ordinary course of business; (iv) made or permitted
any amendment or termination of any contract, agreement, or license to which
they are a party not otherwise in the ordinary course of business if such
amendment or termination is material, considering the business of QUTURE; or (v)
issued, delivered, or agreed to issue or deliver any stock, bonds or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock).




2.6

Absence of Undisclosed Liabilities. As of June 30, 2011, QUTURE did not have any
material debt, liability or obligation of any nature, whether accrued, absolute,
contingent or otherwise, and whether due or to become due, that is not reflected
in the QUTURE Financial Statements.




2.7

Title and Related Matters.  QUTURE has good and marketable title to all of its
properties, interest in properties, and assets, real and personal, which are
reflected in the QUTURE balance sheet or acquired after that date (except
properties, interest in properties, and assets sold or otherwise disposed of
since such date in the ordinary course of business), free and clear of all
liens, pledges, charges, or encumbrances except: statutory liens or claims not
yet delinquent; and as described in the QUTURE Schedules.




2.8

Contracts.  QUTURE has provided, or will provide TCLN, copies of all material
contracts, agreements, franchises, license agreements, or other commitments to
which QUTURE is a party or by which it or any of its assets, products,
technology, or properties are bound.




2.9

Intellectual Property Rights. QUTURE owns or has the right to use all
trademarks, service marks, trade names, copyrights and patents material to its
business as listed on Schedule 2.10.

 

2.10

Compliance with Laws. To the best of QUTURE’s knowledge, QUTURE has complied
with, and is not in violation of, applicable federal, state or local statutes,
laws and regulations, including federal and state securities laws, except where
such non-compliance would not have a material adverse impact upon its business
or properties.




2.11

Litigation. QUTURE is not a defendant in any suit, action, arbitration or legal,
administrative or other proceeding, or governmental investigation which is
pending or, to the best knowledge of QUTURE, threatened against or affecting
QUTURE or its business, assets or financial condition, except as disclosed in
Exhibit 2.12.  QUTURE is not in default with respect to any order, writ,
injunction or decree of any federal, state, local or foreign court, department,
agency or instrumentality applicable to it.  QUTURE is not engaged in any
material litigation to recover monies due to it.





3




--------------------------------------------------------------------------------




2.12

Authority. The Board of Directors of QUTURE has authorized the execution of this
Agreement and the consummation of the transactions contemplated herein, and
QUTURE has full power and authority to execute, deliver and perform this
Agreement, and this Agreement is a legal, valid and binding obligation of QUTURE
and is enforceable in accordance with its terms and conditions.  By execution of
Exhibit 1.2, all of the QUTURE Security Holders have agreed to and have approved
the terms of this Agreement.  




2.13

Ability to Carry Out Obligations. To the best of QUTURE’s knowledge, the
execution and delivery of this Agreement by QUTURE and the performance by QUTURE
of its obligations hereunder in the time and manner contemplated will not cause,
constitute or conflict with or result in (a) any breach or violation of any of
the provisions of or constitute a default under any license, indenture,
mortgage, instrument, article of incorporation, bylaw, or other agreement or
instrument to which QUTURE is a party, or by which it may be bound, nor will any
consents or authorizations of any party other than those hereto be required, (b)
an event that would permit any party to any agreement or instrument to terminate
it or to accelerate the maturity of any indebtedness or other obligation of
QUTURE, or (c) an event that would result in the creation or imposition of any
lien, charge or encumbrance on any asset of QUTURE.




2.14

Full Disclosure. None of the representations and warranties made by QUTURE
herein or in any exhibit, certificate or memorandum furnished or to be furnished
by QUTURE, or on its behalf, contains or will contain any untrue statement of
material fact or omit any material fact the omission of which would be
misleading.




2.15

Assets. QUTURE’s assets are fully included in Exhibit 2.5 and are not subject to
any claims or encumbrances except as indicated in Exhibit 2.5.




2.16

Material Contracts.  All of QUTURE’s material contracts, are attached as Exhibit
2.16.




 

2.17

Indemnification. QUTURE agrees to indemnify, defend and hold TCLN and TCLN ’s
officers and directors harmless against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities, damages, recoveries
and deficiencies, including interest, penalties and reasonable attorney fees
asserted by third parties against TCLN which arise out of, or result from (i)
any breach by QUTURE in performing any of its covenants or agreements under this
Agreement or in any schedule, certificate, exhibit or other instrument furnished
or to be furnished by QUTURE under this Agreement, (ii) a failure of any
representation or warranty in this Article II or (iii) any untrue statement made
by QUTURE in this Agreement.




2.18

Criminal or Civil Acts. No executive officer, director or principal stockholder
of QUTURE has been convicted of a felony crime, filed for personal bankruptcy,
been the subject of a Commission or NASD (FINRA) judgment or decree, or is
currently the subject to any investigation in connection with a felony crime or
Commission or NASD proceeding.




2.19

Restricted Securities.  QUTURE and the QUTURE Security Holders, by execution of
this Agreement and of Exhibit 1.2, acknowledge that all of the TCLN Shares
issued by TCLN are restricted securities and none of such securities may be sold
or publicly traded except in accordance with applicable State and Federal
securities Laws.




2.20

Governmental Authorizations.  QUTURE has all licenses, franchises, permits, and
other government authorizations, that are legally required to enable it to
conduct its business operations in all material respects as conducted on the
date hereof. Except for compliance with federal and state securities or
corporation laws, as hereinafter provided, no authorization, approval, consent,
or order of, or registration, declaration, or filing with, any court or other
governmental body is required in connection with the execution and delivery by
QUTURE of this Agreement and the consummation by QUTURE of the transactions
contemplated hereby.




2.21

Continuity of Business Enterprises.  QUTURE has no commitment or present
intention to liquidate QUTURE or sell or otherwise dispose of a material portion
of its business or assets following the consummation of the transactions
contemplated hereby.




2.22

Ownership of QUTURE Shares.  The QUTURE Security Holders are the legal and
beneficial owners of 100% of the QUTURE Shares as set forth on Schedule I, free
and clear of any claims, charges, equities, liens, security interests, and
encumbrances whatsoever, and the QUTURE Security Holders have full right, power,
and authority to transfer, assign, convey, and deliver their respective QUTURE
 Shares; and delivery of such common stock at the Closing will convey to TCLN
good and marketable title to such shares free and clear of any claims, charges,
equities, liens, security interests, and encumbrances except for any such
claims, charges, equities, liens, security interests, and encumbrances arising
out of such shares being held by TCLN.





4




--------------------------------------------------------------------------------




2.23

Brokers. QUTURE has not entered into any contract with any person, firm or other
entity that would obligate QUTURE or TCLN to pay any commission, brokerage or
finders’ fee in connection with the transactions contemplated herein.




2.24

Subsidiaries and Predecessor Corporations. QUTURE does not have any subsidiaries
and does not own, beneficially or of record, any shares or other equity
interests of any other corporation or entity.




ARTICLE III




Representations and Warranties of TCLN




TCLN represents and warrants to QUTURE that:




3.1

Organization. TCLN is a corporation duly organized, validly existing and in good
standing under the laws of Nevada, has all necessary corporate powers to carry
on its business, and is duly qualified to do business and is in good standing in
each of the states where its business requires qualification.




3.2

Capital. The authorized capital stock of TCLN currently consists of 900,000,000
shares common stock, $.001 par value per share, of which 342,095,843 shares are
currently outstanding. TCLN has no shares of preferred stock authorized. All of
TCLN’s outstanding securities are duly and validly issued, fully paid and
non-assessable. There are no outstanding subscriptions, options, rights,
warrants, debentures, instruments, convertible securities or other agreements or
commitments obligating TCLN to issue any additional shares of its capital stock
of any class except as included and described in Schedule 3.2.




3.3

Subsidiaries.




(a)

Section 3.3 of the Schedule sets forth: (i) the name of each corporation,
partnership, joint venture or other entity in which QUTURE has, directly or
indirectly, an equity interest representing 50% or more of the equity securities
thereof or other equity interests therein (individually, a “Subsidiary” and,
collectively, the “Subsidiaries”); (ii) the number and type of outstanding
equity securities of each Subsidiary and a list of the holders thereof; (iii)
the jurisdiction of organization of each Subsidiary; (iv) the names of the
officers and directors of each Subsidiary; and (v) the jurisdictions in which
each Subsidiary is qualified or holds licenses to do business as a foreign
corporation or other entity.




(b)

Each Subsidiary is an entity duly organized, validly existing and in corporate
and tax good standing under the laws of the jurisdiction of its incorporation.
Each Subsidiary is duly qualified to conduct business and is in corporate and
tax good standing under the laws of each jurisdiction in which the nature of its
businesses or the ownership or leasing of its properties requires qualification
to do business, except where the failure to be so qualified or in good standing,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect. Each Subsidiary has all requisite
power and authority to carry on the businesses in which it is engaged and to own
and use the properties owned and used by it. TCLN has delivered or made
available to QUTURE complete and accurate copies of the charter, bylaws or other
organizational documents of each Subsidiary. No Subsidiary is in default under
or in violation of any provision of its charter, bylaws or other organizational
documents. All of the issued and outstanding equity securities of each
Subsidiary are duly authorized, validly issued, fully paid, nonassessable and
free of preemptive rights. All equity securities of each Subsidiary that are
held of record or owned beneficially by either TCLN or any Subsidiary are held
or owned free and clear of any restrictions on transfer (other than restrictions
under the Securities Act and state securities laws), claims, Security Interests,
options, warrants, rights, contracts, calls, commitments, equities and demands.
There are no outstanding or authorized options, warrants, rights, agreements or
commitments to which TCLN or any Subsidiary is a party or which are binding on
any of them providing for the issuance, disposition or acquisition of any equity
securities of any Subsidiary. There are no outstanding stock appreciation,
phantom stock or similar rights with respect to any Subsidiary. To the knowledge
of TCLN, there are no voting trusts, proxies or other agreements or
understandings with respect to the voting of any equity securities of any
Subsidiary.

 

(c)

Except as set forth in Section 3.3(c) of the Schedule, TCLN does not control
directly or indirectly or have any direct or indirect equity participation or
similar interest in any corporation, partnership, limited liability company,
joint venture, trust or other business association which is not any Subsidiary.




3.4

Directors and Officers. Henry Fong is the Chief Executive Officer and a
Director, and Barry Hollander is the Chief Financial Officer and a Director.
  The Parties agree that upon closing, G. Landon Feazell shall become Chief
Executive Officer and Chairman of the Board of Directors and Henry Fong shall
resign his positions.





5




--------------------------------------------------------------------------------




3.5

Financial Statements. Exhibit 3.5 hereto consists of the audited financial
statements of TCLN for the years ended April 30, 2011 and 2010 (the “TCLN
Financial Statements”).  The TCLN Financial Statements have been prepared in
accordance with generally accepted accounting principles and practices
consistently followed by TCLN throughout the periods indicated, and fairly
present the financial position of TCLN as of the dates of the balance sheets
included in the TCLN Financial Statements and the results of operations for the
periods indicated.  There are no material omissions or non-disclosures in the
TCLN Financial Statements.




3.6

Absence of Changes. Since April 30, 2011, there has not been any material change
in the financial condition or operations of TCLN or any Subsidiary, except as
contemplated by this Agreement.




3.7

Absence of Undisclosed Liabilities. As of April 30, 2011, TCLN did not have any
material debt, liability or obligation of any nature, whether accrued, absolute,
contingent or otherwise, and whether due or to become due, that is not reflected
in the TCLN Financial Statements.




3.8

Tax Returns. Within the times and in the manner prescribed by law, TCLN has
filed all federal, state and local tax returns required by law and has paid all
taxes, assessments and penalties due and payable, except as described in
Schedule 3.8.




3.9

Investigation of Financial Condition. Without in any manner reducing or
otherwise mitigating the representations contained herein, QUTURE, its legal
counsel and accountants shall have the opportunity to meet with TCLN’s
accountants and attorneys to discuss the financial condition of TCLN.  TCLN
shall make available to QUTURE all books and records of TCLN.




3.10

Intellectual Property Rights. TCLN does not have any patents, trademarks,
service marks, trade names, copyrights or other intellectual property rights,
other than listed on Schedule 3.10.




3.11

Compliance with Laws. TCLN has complied with, and is not in violation of,
applicable federal, state or local statutes, laws or regulations including
federal and state securities laws.




3.12

Litigation. TCLN is not a defendant in any suit, action, arbitration, or legal,
administrative or other proceeding, or governmental investigation which is
pending or, to the best knowledge of TCLN, threatened against or affecting TCLN
or its business, assets or financial condition.  TCLN is not in default with
respect to any order, writ, injunction or decree of any federal, state, local or
foreign court, department, agency or instrumentality applicable to it.  TCLN is
not engaged in any material litigation to recover monies due to it.




3.13

Authority. A Director of TCLN has authorized the execution of this Agreement and
the transactions contemplated herein, and TCLN has full power and authority to
execute, deliver and perform this Agreement, and this Agreement is the legal,
valid and binding obligation of TCLN, and is enforceable in accordance with its
terms and conditions.




3.14

Ability to Carry Out Obligations. The execution and delivery of this Agreement
by TCLN and the performance by TCLN of its obligations hereunder will not cause,
constitute or conflict with or result in (a) conflict with or violate any
provision of the articles of incorporation or bylaws of TCLN, as amended to
date, bylaws or other organizational document of any Subsidiary (as defined
below), (b) any breach or violation of any of the provisions of or constitute a
default under any license, indenture, mortgage, instrument, article of
incorporation, bylaw or other agreement or instrument to which TCLN or any
Subsidiary is a party, or by which it may be bound, nor will any consents or
authorization of any party other than those hereto be required, (c) an event
that would permit any party to any agreement or instrument to terminate it or to
accelerate the maturity of any indebtedness or other obligation of TCLN or any
Subsidiary, or (d) an event that would result in the creation or imposition of
any lien, charge or encumbrance on any asset of TCLN or any Subsidiary.




3.15

Full Disclosure. None of the representations and warranties made by TCLN herein,
or in any exhibit, certificate or memorandum furnished or to be furnished by
TCLN or on its behalf, contains or will contain any untrue statement of material
fact or omit any material fact the omission of which would be misleading.




3.16

Assets.  TCLN has no assets or liabilities, other than those on the Financial
Statements

 

3.17

Material Contracts.  TCLN has no material contracts.  





6




--------------------------------------------------------------------------------




3.18

Indemnification. TCLN agrees to indemnify, defend and hold QUTURE harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities, damages, recoveries and deficiencies, including
interest, penalties and reasonable attorney fees asserted by third parties
against QUTURE, which arise out of, or result from (i) any breach by TCLN in
performing any of its covenants or agreements in this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by TCLN under this Agreement,  (ii) a failure of any representation or warranty
in this Article III, or (iii) any untrue statement made by TCLN in this
Agreement.




3.19

Quotation Board Trading Status. TCLN shall be in compliance with all
requirements for, and its common stock shall continue to be quoted on, the
Electronic Quotation Board on the Closing Date, such that the common stock of
TCLN may continue to be so quoted without interruption following the Closing
Date.




ARTICLE IV




Covenants Prior to the Closing Date




4.1

Investigative Rights. Prior to the Closing Date, each party shall provide to the
other party, and such other party’s counsel, accountants, auditors and other
authorized representatives, full access during normal business hours and upon
reasonable advance written notice to all of each party’s properties, books,
contracts, commitments and records for the purpose of examining the same.  Each
party shall furnish the other party with all information concerning each party’s
affairs as the other party may reasonably request.  If during the investigative
period one party learns that a representation of the other party was not
accurate, no such claim may be asserted by the party so learning that a
representation of the other party was not accurate.




4.2

Delivery of Books and Records.  At the Closing, TCLN shall deliver to QUTURE,
the originals of the corporate minute books, books of account, contracts,
records, and all other books or documents of TCLN now in the possession or
control of TCLN or its representatives and agents.




4.3

Conduct of Business. Prior to the Closing Date, each party shall conduct its
business in the normal course and shall not sell, pledge or assign any assets
without the prior written approval of the other party, except in the normal
course of business.  Neither party shall amend its Articles of Incorporation or
Bylaws (except as may be described in this Agreement), declare dividends, redeem
or sell stock or other securities.  Neither party shall enter into negotiations
with any third party or complete any transaction with a third party involving
the sale of any of its assets or the exchange of any of its common stock.




4.4

Confidential Information.  Each party will treat all non-public, confidential
and trade secret information received from the other party as confidential, and
such party shall not disclose or use such information in a manner contrary to
the purposes of this Agreement.  Moreover, all such information shall be
returned to the other party in the event this Agreement is terminated.




4.5

Notice of Non-Compliance.  Each party shall give prompt notice to the other
party of any representation or warranty made by it in this Agreement becoming
untrue or inaccurate in any respect or the failure by it to comply with or
satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.




4.6

Current Report.  As soon as reasonably practicable after the execution of this
Agreement, the parties shall prepare a current report on Form 8-K relating to
this Agreement and the transactions contemplated hereby (the “Current Report”).
Each of TCLN and QUTURE shall use its reasonable efforts to cause the Current
Report to be filed with the SEC within four business days of the execution of
this Agreement and to otherwise comply with all requirements of applicable
federal and state securities laws. Further, the Parties shall prepare and file
with the SEC an amendment to the Current Report within four business days after
the Closing Date




4.7

Actions Prior to Closing by both Parties.




(a)

From and after the date of this Agreement until the Closing Date and except as
set forth in the TCLN or QUTURE Schedules or as permitted or contemplated by
this Agreement, TCLN and QUTURE will each: (i) carry on its business in
substantially the same manner as it has heretofore; (ii) maintain and keep its
properties in states of good repair and condition as at present, except for
depreciation due to ordinary wear and tear and damage due to casualty; (iii)
maintain in full force and effect insurance comparable in amount and in scope of
coverage to that now maintained by it; (iv) perform in all material respects all
of its obligation under material contracts, leases, and instruments relating to
or affecting its assets, properties, and business; (v) use its best efforts to
maintain and preserve its business organization intact, to retain its key
employees, and to maintain its relationship with its material suppliers and
customers; and (vi) fully comply with and perform in all material respects all
obligations and duties imposed on it by all federal and state laws and all
rules, regulations, and orders imposed by federal or state governmental
authorities.





7




--------------------------------------------------------------------------------



(b)

Except as set forth herein, from and after the date of this Agreement until the
Closing Date, neither TCLN nor QUTURE will: (i) make any change in their
organizational documents, charter documents or bylaws; (ii) take any action
described in Section 2.6 in the case of QUTURE, or in Section 3.6, in the case
of TCLN (all except as permitted therein or as disclosed in the applicable
party’s schedules); (iii) enter into or amend any contract, agreement, or other
instrument of any of the types described in such party’s schedules, except that
a party may enter into or amend any contract, agreement, or other instrument in
the ordinary course of business involving the sale of goods or services, or (iv)
make or change any material tax election, settle or compromise any material tax
liability or file any amended tax return.




ARTICLE V




Conditions Precedent to TCLN’s Performance




5.1

Conditions. TCLN’s obligations hereunder shall be subject to the satisfaction at
or before the Closing Date of all the conditions set forth in this Article V.
 TCLN may waive any or all of these conditions in whole or in part without prior
notice; provided, however, that no such waiver of a condition shall constitute a
waiver by TCLN of any other condition of or any of TCLN’s other rights or
remedies, at law or in equity, if QUTURE shall be in default of any of its
representations, warranties or covenants under this Agreement.




5.2

Accuracy of Representations. Except as otherwise permitted by this Agreement,
all representations and warranties by QUTURE in this Agreement or in any written
statement that shall be delivered to TCLN by QUTURE under this Agreement shall
be true and accurate on and as of the Closing Date as though made at that time.




5.3

Performance. QUTURE shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing Date.




5.4

Absence of Litigation. No action, suit or proceeding, including injunctive
actions, before any court or any governmental body or authority, pertaining to
the Transaction contemplated by this Agreement or to its consummation, shall
have been instituted or threatened against QUTURE on or before the Closing Date.




5.5

No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of QUTURE, nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the financial condition, business, or operations




5.6

Officer’s Certificate. QUTURE shall have delivered to TCLN a certificate dated
the Closing Date signed by the Chief Executive Officer of QUTURE certifying that
each of the conditions specified in this Article has been fulfilled and that all
of the representations set forth in Article II are true and correct as of the
Closing Date.




5.7.

Other Items.




(a)

TCLN shall have received such further documents, certificates, or instruments
relating to the transactions contemplated hereby as TCLN may reasonably request.




(b)

Complete and satisfactory due diligence review of QUTURE by TCLN.




(c)

Approval of the Transaction by the QUTURE Board and the QUTURE Security Holders.




(d)

Any necessary third-party consents shall be obtained prior to Closing, including
but not limited to consents necessary from QUTURE’s lenders, creditors, vendors
and lessors.




ARTICLE VI




Conditions Precedent to QUTURE’s Performance




6.1

Conditions. QUTURE’s obligations hereunder shall be subject to the satisfaction
at or before the Closing Date of all the conditions set forth in this Article
VI. QUTURE may waive any or all of these conditions in whole or in part without
prior notice; provided, however, that no such waiver of a condition shall
constitute a waiver by QUTURE of any other condition of or any of QUTURE’s
rights or remedies, at law or in equity, if TCLN shall be in default of any of
its representations, warranties or covenants under this Agreement.





8




--------------------------------------------------------------------------------




6.2

Accuracy of Representations. Except as otherwise permitted by this Agreement,
all representations and warranties by TCLN in this Agreement or in any written
statement that shall be delivered to QUTURE by TCLN under this Agreement shall
be true and accurate on and as of the Closing Date as though made at that time.




6.3

Performance. TCLN shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed
or complied with by it on or before the Closing Date.




6.4

Absence of Litigation. No action, suit or proceeding before any court or any
governmental body or authority, pertaining to the Transaction contemplated by
this Agreement or to its consummation, shall have been instituted or threatened
against TCLN on or before the Closing Date.




6.5

No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of TCLN and its Subsidiaries, nor shall any event have occurred
which, with the lapse of time or the giving of notice, may cause or create any
material adverse change in the financial condition, business, or operations.




6.6

Officer’s Certificate. TCLN shall have delivered to QUTURE a certificate dated
the Closing Date signed by the Chief Executive Officer of TCLN certifying that
each of the conditions specified in this Article has been fulfilled and that all
of the representations set forth in Article III are true and correct as of the
Closing Date.




6.7

Payment of Liabilities. On or before the Closing Date, TCLN shall have paid all
outstanding obligations and liabilities of TCLN through the Closing Date,
including obligations created subsequent to the execution of this Agreement,
except the liabilities as the Parties may agree that would survive the Closing
as disclosed on Exhibit 6.7.




6.8

Officers of TCLN. On the Closing Date, the Board of Directors of TCLN shall
elect the Officers of TCLN to be as follows:




Name

 

Position

G. Landon Feazell

 

Chief Executive Officer and President

Geoffrey L. Feazell

 

Treasurer and Secretary




6.9

Other Items.




(a)

QUTURE shall have received a stockholder list of TCLN containing the name,
address, and number of shares held by each TCLN stockholder as of the date of
Closing certified by an executive officer of TCLN as being true, complete, and
accurate by TCLN transfer agent.




(b)  

shall have received such further documents, certificates, or instruments
relating to the transactions contemplated hereby as QUTURE may reasonably
request.




(c)

Complete and satisfactory due diligence review of TCLN by QUTURE




(d)

Approval of the Transaction by the TCLN Board and the stockholders of TCLN.




(e)

There shall have been no material adverse changes in TCLN, financial or
otherwise.




(f)

There shall be no TCLN Common Stock Equivalents outstanding as of immediately
prior to the Closing.  For purposes of the foregoing, “TCLN Common Stock
Equivalents” shall mean any subscriptions, warrants, options or other rights or
commitments of any character to subscribe for or purchase from TCLN, or
obligating TCLN to issue, any shares of any class of the capital stock of TCLN
or any securities convertible into or exchangeable for such shares.




(g)

Any necessary third-party consents shall be obtained prior to Closing, including
but not limited to consents necessary from TCLN’s lenders, creditors; vendors,
and lessors.





9




--------------------------------------------------------------------------------




ARTICLE VII




Covenants Subsequent to the Closing Date




7.1

Registration and Listing. Following the Closing Date, TCLN shall use its best
efforts to continue TCLN’s common stock quotation on the Electronic Quotation
Board.




7.2

Split of TCLN.  As soon as practicable following the Closing Date, the Board of
Directors of TCLN shall take appropriate steps to effectuate a reverse split on
a 1 for 5 basis (the “Split”) by filing an Amendment to its Articles of
Incorporation with the Secretary of State of Nevada.




7.3

Subsidiary Spinoff.  Pursuant to an asset divestiture agreement, the
Subsidiaries listed in Exhibit 3.3 shall be spun out by TCLN in exchange for the
assumption by the acquirer of any and all liabilities associated therewith.




ARTICLE VIII




Miscellaneous




8.1

Captions and Headings. The Article and Section headings throughout this
Agreement are for convenience and reference only and shall not define, limit or
add to the meaning of any provision of this Agreement.




8.2

No Oral Change. This Agreement and any provision hereof may not be waived,
changed, modified or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.




8.3

Non-Waiver. The failure of any party to insist in any one or more cases upon the
performance of any of the provisions, covenants or conditions of this Agreement
or to exercise any option herein contained shall not be construed as a waiver or
relinquishment for the future of any such provisions, covenants or conditions.
 No waiver by any party of one breach by another party shall be construed as a
waiver with respect to any other subsequent breach.




8.4

Time of Essence. Time is of the essence of this Agreement and of each and every
provision hereof.




8.5

Entire Agreement. This Agreement contains the entire Agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings.




8.6

Governing Law.  This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the United States of America and, with
respect to matters of state law, with the laws of Nevada.  Any dispute arising
under or in any way related to this Agreement will be submitted to binding
arbitration before a single arbitrator by the American Arbitration Association
in accordance with the Association’s commercial rules then in effect. The
arbitration will be conducted in New York, New York. The decision of the
arbitrator will set forth in reasonable detail the basis for the decision and
will be binding on the parties. The arbitration award may be confirmed by any
court of competent jurisdiction.




8.7

Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




8.8

Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given,
or on the third day after mailing if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid, and
properly addressed as follows:




TCLN:                               

Techs Loanstar, Inc.

319 Clematis Street, Suite 703

West Palm Beach, FL.  33401

Attn:  Henry Fong, Chief Executive Officer





10




--------------------------------------------------------------------------------




QUTURE:

Quture, Inc.

6296 South Ridgewood Ave.

Port Orange, FL.  32127

Attn:  G. Landon Feazell, Chief Executive Officer




8.9

Binding Effect. This Agreement shall inure to and be binding upon the heirs,
executors, personal representatives, successors and assigns of each of the
parties to this Agreement.




8.10

Attorney’s Fees. In the event that any party institutes any action or suit to
enforce this Agreement or to secure relief from any default hereunder or breach
hereof, the breaching party or parties shall reimburse the non-breaching party
or parties for all costs, including reasonable attorneys’ fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein




8.11

Amendment or Waiver.  Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law, or in
equity, and may be enforced concurrently herewith, and no waiver by any party of
the performance of any obligation by the other shall be construed as a waiver of
the same or any other default then, theretofore, or thereafter occurring or
existing. At any time prior to the Closing Date, this Agreement may be amended
by a writing signed by all parties hereto, with respect to any of the terms
contained herein, and any term or condition of this Agreement may be waived or
the time for performance hereof may be extended by a writing signed by the party
or parties for whose benefit the provision is intended.




8.12

Confidentiality.  TCLN, on the one hand, and QUTURE and the QUTURE SECURITY
HOLDERS, on the other hand, will keep confidential all information and materials
regarding the other Party designated by such Party as confidential.  The
provisions of this Section 8.12 shall not apply to any information which is or
shall become part of the public domain through no fault of the Party subject to
the obligation from a third party with a right to disclose such information free
of obligation of confidentiality. TCLN and QUTURE agree that no public
disclosure will be made by either Party of the existence of the Transaction or
the letter of intent or any of its terms without first advising the other Party
and obtaining its prior written consent to the proposed disclosure, unless such
disclosure is required by law, regulation or stock exchange rule.




8.13

Expenses.  Except as otherwise set forth herein, each party shall bear its own
costs and expenses associated with the transactions contemplated by this
Agreement.  Without limiting the generality of the foregoing, all costs and
expenses incurred by TCLN and QUTURE after the Closing shall be borne by the
surviving entity.  After the Closing, the costs and expenses of the QUTURE
 Security Holders shall be borne by the QUTURE  Security Holders.




8.14

Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the Transaction described herein.




8.15

Announcements.  The parties will consult and cooperate with each other as to the
timing and content of any public announcements regarding this Agreement.




8.16

Expenses. Each party will bear their own expenses, including any broker’s or
finder’s fees and the expenses of their representatives, if any, and legal fees
incurred at any time in connection with this Agreement.




8.17

Survival of Representations and Warranties. The representations, warranties,
covenants and agreements of the parties set forth in this Agreement or in any
instrument, certificate, opinion or other writing providing for in it, shall
survive the Closing Date.




8.18

Exhibits. As of the execution hereof, the parties have provided each other with
the exhibits described herein.  Any material changes to the exhibits shall be
immediately disclosed to the other party.




8.19

Termination, Amendment and Waiver.




(a)

Termination.  This Agreement may be terminated at any time prior to the Closing
Date:




(1)

By mutual written consent of QUTURE and TCLN;




(2)

By either QUTURE or TCLN;








11




--------------------------------------------------------------------------------



(i)

If any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or




(ii)

If the Transaction shall not have been consummated on or before September 1,
2011.




(3)

By QUTURE, if TCLN breaches any of its representations or warranties hereof or
fails to perform in any material respect any of its covenants, agreements or
obligations under this Agreement; and  




(4)

By TCLN, if QUTURE breaches any of its representations or warranties hereof or
fails to perform in any material respect any of its covenants, agreements or
obligations under this Agreement.




(b)  

Effect of Termination.  In the event of termination of this Agreement by either
TCLN or QUTURE, as provided herein, this Agreement shall forthwith become void
and have no effect, without any liability or obligation on the part of QUTURE or
TCLN.




(c)  

Extension; Waiver.  At any time prior to the Closing Date, the parties may, to
the extent legally allowed, (a) extend the time for the performance of any of
the obligation of the other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein.  Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.  The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.




(d)

Procedure for Termination, Amendment, Extension or Waiver.  A termination of
this Agreement, an amendment of this Agreement or an extension or waiver shall,
in order to be effective, require in the case of QUTURE or TCLN, action by its
respective Board of Directors.




IN WITNESS WHEREOF, the parties have executed this Agreement Concerning the
Exchange of Securities on the date indicated above.




TECHS LOANSTAR, INC.

QUTURE, INC.     










By: /s/ Henry Fong                  

By: /s/ G. Landon Feazell       

       Henry Fong,

 

       G. Landon Feazell,

       Chief Executive Officer   

       Chief Executive Officer







QUTURE, INC. SECURITY HOLDERS:




STARSLIDE GLOBAL HOLDINGS, LLC










By: /s/ G. Landon Feazell       

      Name: G. Landon Feazell

      Title: Managing Member





12




--------------------------------------------------------------------------------
















EXHIBIT 1.1




SCHEDULE OF QUTURE SECURITY HOLDERS

AND

ALLOCATION OF TCLN SHARES














13




--------------------------------------------------------------------------------

EXHIBIT 1.2




QUTURE’S SHAREHOLDER CONSENT







The undersigned, being the holders of a majority of the issued and outstanding
shares of common stock of Quture, Inc., a Nevada corporation (the “Company”),
pursuant to the Nevada Revised Statutes, do hereby approve and adopt the
following resolutions as though adopted at a special meeting of the Company’s
stockholders duly called and held:




WHEREAS, the board of directors of the Company approved the Agreement Concerning
the Exchange of Securities By and Among Techs Loanstar, Inc. (“Techs”) and the
Company (“Exchange Agreement”) as set forth on Exhibit A hereto whereby
securities of the Company would be exchanged for shares of Techs (the
“Exchange”).




RESOLVED, that the Exchange with Techs is hereby approved under the terms set
forth in the Exchange Agreement, subject to any changes, modifications,
amendments, and supplements as the executive officers of the Company, or any of
them, deem necessary or appropriate.




RESOLVED, that the Company’s officers, or any of them, are hereby authorized in
their discretion to take any and all actions as they deem necessary, advisable
or appropriate in order to effectuate the Exchange, including, without
limitation, executing and delivering such agreements, instruments and documents
contemplated by the Exchange Agreement, and performing the obligations of the
Company thereunder, including, without limitation, abandoning the Exchange at
any time the chief executive officer of the Company deems appropriate; and




RESOLVED, that this written consent may be signed in counterparts, all of which
taken together shall constitute one and the same instrument; and signatures to
this written consent may be delivered by facsimile and other electronic means.

The undersigned is signing this written consent on the date set forth below.







STOCKHOLDER:




IF AN INDIVIDUAL:

 

IF AN ENTITY:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

By:

 

 

 

 

 

 

Date:

 

 

Print Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 








14




--------------------------------------------------------------------------------

EXHIBIT 2.4




FINANCIAL STATEMENTS OF QUTURE





15




--------------------------------------------------------------------------------

EXHIBIT 3.3 SUBSIDIARIES







1.

ZENZUU USA, INC., A NEVADA CORPORATION,




2.

CONTEST PARTNERS, INC.





16




--------------------------------------------------------------------------------




EXHIBIT 3.5




FINANCIAL STATEMENTS OF TCLN




















17




--------------------------------------------------------------------------------







EXHIBIT 6.7

LIABILITIES SURVIVING THE CLOSING





18


